         Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 1 of 14




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In Re:                                          §
                                                §              Case No. 20-34049-EVR-11
MURPHY SHIPPING &                               §
COMMERCIAL SERVICES, INC.                       §
DBA MURPHY GLOBAL                               §
LOGISTICS                                       §              Chapter 11
                                                §
Debtor                                          §


                     DEBTOR’S SUBCHAPTER V CHATER 11 STATUS
                            CONFERENCE STATEMENT

         1. On August 14, 2020, (the “Petition Date”) a Murphy Shipping & Commercial

         Services, Inc., DBA Murphy Global Logistics, (the “Debtor”) filed its petition

         for relief under Chapter 11, title 11.[Dkt. #1]

         2. On August 23, 2020, this Court entered its Order Chapter 11 Subchapter V

         Status Conference to be filed on or before five (5) days before a status

         conference, scheduled for September 1, 2020, or not later than Thursday, August

         27, 2020. [Dkt. 9]

         3. Debtor’s Combined Plan and Disclosure Statement (the “Plan”) was filed

         that same date. [Dkts. 1&2]. The Debtor is the proponent of this Plan within the

         meaning of Section 1129 of the Bankruptcy Code under Subdivision V of

         Chapter 11, title 11. The combined disclosure statement was provided at the

         option of the Debtor for additional information to its creditors, that while not

         required under Chapter V , will assist the creditors in determining whether to

         consent or dissent from the Plan. Whether creditors do assent or dissent, as

         disclosed, will not, however, be determinative of whether the Plan may yet be
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 2 of 14




confirmed over dissenting creditors.

4. The Order Required the following information

             a. The efforts Debtor has undertaken and will undertake to attain a
                consensual reorganization plan.

5. As aforementioned, a plan of reorganization was filed on the date the petition

was filed. Debtor will work with the creditors and equity holders directly and/or

through their representatives to seek a consensual support of the Plan, albeit

consent is no longer a requirement of at least one impaired class under Chapter V

of Chapter 11 as long as the plan meets other requirements with respect to

disposable income and/or its equivalent.

             b. Any complications the debtor anticipates in promptly proposing and
                confirming a plan, including any need for discovery, valuation,
                motion practice, claim adjudication, or adversary proceeding
                litigation.

6. As aforementioned, the Debtor has already proposed its plan filed on the petition date

[Dkts.# 1&2]. The Debtor is requesting a setting for hearing on confirmation for late

September 2020 to provide the requisite 30-days’ notice for balloting and hearing on

adequacy of disclosure, combined with the confirmation hearing. The Debtor foresees no

need for discovery, motion practice, claim adjudication, or adversary proceeding

litigation at this time. If minority shareholders do not consent to the terms of the purchase

of their minority equity interest, a valuation hearing may be required under hypothetical

liquidation test, unless the Court accepts the Debtor’s argument that under Chapter V

they are not entitled to hypothetical liquidation, and are only entitled to their pro rata

share of actual net disposable income if it exceeds estimated actual net disposable income

factored into the plan payment for the equity interest.
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 3 of 14




             c. Outline of the Plan

7. Debtor shall, as Reorganized Debtor, continue to exist after the Effective Date

as a legal entity organized in the State of Texas without any prejudice to any

right to alter or terminate such existence under applicable state law.

8. This Plan provides no payment to secured creditors because there are none.

The priority claims to the taxing authorities, if any, will also be paid in full in

five years. However, Debtor’s balance sheets show a current asset of potential

overpayment for income tax. There are thus no income tax payments.

9. Unsecured creditors with claims of professional fees (approximately

$45,000) and trade accounts (approximately $90,000) will be paid 50% of their

claims in one single lump sum payment to be made within 180 days of the

Effective Date. They will be provided the difference, if any, in actual net

disposable income if actual net disposable income is greater than their pro rata

share of estimated net disposable income.

10. Unsecured Creditors with claims based on contingent derivative claims

against the Debtor (valued at zero due to expiration of applicable statutes of

limitations to bring such claims) shall be paid $10,000.00 with respect to these

claims. Their allocable share of net disposable income is zero.

11. The same Unsecured Creditors with respect to their 40% equity interest shall

be satisfied for their 40% equity interest in the Reorganized Debtor under the

stock purchase agreement for $115,000, paid $65,000 on the Effective Date and

$50,000 in a note payable in one year from the Effective Date with interest at

prime rate on the Effective Date, If circumstances allow, Debtor may make
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 4 of 14




earlier payments. They will be provided the difference, if any, in actual net

disposable income if actual net disposable income is greater than their pro rata

share of estimated net disposable income.

12. In accordance with section 1123(a)(1) of the Bankruptcy Code,

administrative expense claims and priority tax claims have not been classified

and thus are excluded from the classes of claims and equity interests described

above. Administrative claims are the claims allowed under § 503(b) of the

Bankruptcy Code for administration of these bankruptcy cases.

13. All final requests for payment of professional fee claims for services

rendered and reimbursement of expenses incurred prior to the Confirmation Date

must be filed no later than 90 days after the Effective Date. Retained

Professionals shall provide the Debtor with a reasonable and good faith estimate

of their unpaid fees and expenses incurred in rendering services to the Debtor

before and as of the Confirmation Date projected to be outstanding as of the

anticipated Effective Date and shall provide such estimate no later than five

Business Days prior to the anticipated Effective Date. If the Retained

Professional does not provide an estimate, Debtor may estimate the amount of

unpaid and unbilled fees and expenses. The total estimated amount shall be

deposited into the Retained Professional’s trust account at least two Business

Days prior to the Effective Date. The funds held in the trust account shall be the

property of the estates of the Debtor or Reorganized Debtor. When all

professional fee claims allowed by the Bankruptcy Court have been paid in full

pursuant to one or more final orders of the Bankruptcy Court, any remaining
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 5 of 14




funds held in trust shall be turned over to the Reorganized Debtor without any

further notice to or action, order, or approval of the Bankruptcy Court or any

other entity. Alternatively, under SBRA, the Debtor may propose annual

installment payments over the three (3) year term of the Plan.

14. Holders of Administrative Claims may include, without limitation, Wiley

Law Group PLLC for professional fees in the estimated amount of $25,000; CPA

fees of the court appointed certified public accountant, if any, and attorney’s fees

for any required representation of the Debtor in probate proceedings by court

appointed special counsel.

15. After the Effective Date, any requirement that Retained Professionals comply

with sections 327 through 331 and 1103 of the Bankruptcy Code in seeking

retention or compensation for services rendered after such date shall terminate,

and the Reorganized Debtor may employ and pay any Retained Professional in

the ordinary course of business without any further notice, to or action, order, or

approval of, the Bankruptcy Court, should any services be rendered.

16. All Statutory Fees that become due and payable prior to the Effective Date

shall be paid by the Debtor within thirty (30) days after the Effective Date. After

the Effective Date, the Reorganized Debtor shall pay any and all such fees when

due and payable and file any reports as applicable. The Reorganized Debtor shall

remain obligated to pay the quarterly fees to the United States Trustee until the

Chapter 11 cases are converted, dismissed, or a final decree is issued, whichever

occurs first.

17. Except to the extent that a holder of an Allowed Claim of the type
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 6 of 14




described in §507(a)(8) of the Bankruptcy Code has been paid prior to the

Effective Date or agrees to a less favorable treatment, in full and final satisfaction

compromise, settlement, release, discharge of, and in exchange for, each such

Allowed Claim and each Holder of such Allowed Claim shall be treated in

accordance with the terms set forth in 1129(a)(9)(C) of the Bankruptcy Code and

shall receive annual Cash payments commencing on the first anniversary of the

Effective Date to pay the aggregate amount of such Claim within five years of the

Petition Date. However, the Debtor and Reorganized Debtor shall have the right

to pay any such priority tax claim, or any remaining balance, in full, at the time on

or after the Effective Date, without premium or penalty. All priority tax claims

that are not due and payable on or before the Effective Date shall be paid in the

ordinary course of business as such obligations become due. The total estimated

priority tax claims for Debtor are $19,143.00 to Harris County.

18. The plan will cancel debt by the estate of Ronald R. Johns to the Debtor due

to lack of collectability, due to, e.g. homestead and personal property

exemptions, and the desire to avoid ordinary income treatment to the estate from

cancellation outside of bankruptcy. A quid pro quo for this cancellation would be

the cessation of litigation in the probate court to seek to remove the current

executor of the estate named in the will in a fight to control the Debtor. The plan

proposes a voting trust where the executor, who is also trustee of the trust holding

the bulk of assets in the estate, including the Debtor, will exert control of 100% of

the voting stock for the benefit of the estate beneficiary, the spouse of the deceased

founder and mother of the executor/trustee. The plan also enjoins
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 7 of 14




interference with the plan by continuation of probate proceedings challenging control.

               d. Summary Overview of the Debtor, Primary Place of Business,
                  Nature of the Debtor’s Business, Number of Locations, Number of
                  Employees and Goals of the Reorganization Plan

i. Murphy Global Logistics

19. Murphy Shipping & Commercial Services (Nigeria) ("Murphy Nigeria") was

formed in Lagos in 1975. Further offices opened in Port Harcourt (1977) and

Warri (1978). Murphy Nigeria began life as a specialist Customs' Broker, but,

because of the demands of Nigeria's oil & gas sector, soon expanded by adding

many other services to its repertoire. It has a total of 14 employees and

contractors.

20. Murphy Shipping & Commercial Services, Inc., DBA Murphy Global

Logistics, a Texas corporation, the Debtor affiliate of Murphy Nigeria, was

founded by Mr. Johns and five investors in 1996 to partner with Murphy Nigeria

to act as Murphy Nigeria's U.S. shipping arm. The owners/founders consisted of

Mr. Johns, now deceased, as an owner of Murphy Nigeria, and four of Murphy's

employees. The current ownership of the Company is shown on the chart below.


SHAREHOLDERS                            SHARES                % OWNERSHIP
DAVID R. JOHNS,                         600                   60%
EXECUTOR OF
RONALD R. JOHNS, SR.,
DECEASED
BOLAJI AGBABIAKA                        200                   20%
LINDA WILKINSON                          50                   5.0%
CHARLES ADAMS,                           50                   5.0%
EXECUTOR OF THE
ESTATE OF JUNE
ADAMS
JERALD HARRIS                           50                    5.0%
        Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 8 of 14




        RANDY YATES,                              50                     5.0%
        ATTORNEY-IN-FACT
        FOR SHERRY
        WINSMANN

        TOTAL                                     1000                   100.00%


        21. Mr. Ronald R. Johns, Sr. now deceased, and wife, Luanne Johns, jointly

        owned 60% of the Company's shares as community Property. Under the terms of

        the Ronald R. Johns will, ½ of this interest was conveyed to the Luanne

        Elizabeth Johns Trust with the sole beneficiary being wife, Luanne Johns. The

        other ½ was left as the community interest of Luanne Johns. After issuance of

        letters testamentary, under Texas Estates Code §453.009Mr. David R. Johns, as

        Executor, has exercised the voting rights of the entire 60% under applicable

        Texas probate law to administer the Estate under the terms of the will of Mr.

        Ronald R. Johns, Sr. 1

1
 Texas Estates Code § 453.009. Distribution of Powers Between Personal Representative and
Surviving Spouse

(a) A qualified personal representative of a deceased spouse's estate may administer:

(1) the separate property of the deceased spouse;

(2) the community property that was by law under the management of the deceased spouse during
the marriage; and

(3) the community property that was by law under the joint control of the spouses during the
marriage.

(b) The surviving spouse, as surviving partner of the marital partnership, is entitled to:

(1) retain possession and control of the community property that was legally under the sole
management of the surviving spouse during the marriage; and

(2) exercise over that property any power this chapter authorizes the surviving spouse to exercise if
there is no administration pending on the deceased spouse's estate.
        Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 9 of 14




       22. Per Article VII of the Articles of Incorporation, each shareholder is also a

       member of the Board of Directors. However, under the terms of a special

       shareholder meeting, dated November 29, 2018, the sole directors of the

       Company are Mr. David R. Johns; Linda Wilkinson, and Jerald Harris. Mr.

       David R. Johns was elected by these directors as CEO and President.

       Subsequent to this meeting, on December 14, 2018, these directors voted that

       David Johns had the ability to change and remove directors without further board

       consent. The current directors on the petition date are thus David Johns, Jerry

       Rowell, and Jeff Novak. This Board has also delegated the real powers of

       CEO/President to Mr. Jerry Rowell.

       ii. Services

       23. Murphy offers logistical support for door-to-door, courier, direct airfreight,

       consolidated airfreight, and ocean freight service to anywhere in the world.

       24. Through its relationship with Murphy Nigeria, Murphy has developed expert

       knowledge of the Nigerian and Caspian markets, including Azerbaijan and

       Kazakhstan. Murphy has extensive, "on-the-ground" experience meeting the

       Nigerian and Caspian requirements for local customs clearance and hazardous

       materials handling. In addition, on-site support in these areas can help ensure a

       seamless transition through customs for drilling and exploration equipment, and

       all other valuable cargo.



(c) The surviving spouse, by written instrument filed with the clerk, may waive any right to exercise
powers as community survivor. If the surviving spouse files a waiver under this subsection, the
deceased spouse's personal representative may administer the entire community estate.
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 10 of 14




25. Murphy offers comprehensive cargo shipping and freight forwarding services

using all modes of transportation. Murphy provides complete logistical support

through each phase of the export process, from receiving the material to delivery

of the goods to its final destination. Murphy offers door-to-door service from the

premises of the shipper to the premises of the consignee, even in some of the

most difficult areas of the world where petroleum companies operate.

26. Murphy operates under various Agency Agreements for services hired from

abroad. All agents are held to contract under strict FCPA compliance agreements

and auditing. All third- party service providers are vetted per their quality of

service, reliability, available lanes, service history, and by costs. Only third -

party providers that have high marks passing Murphy's service and reliability

requirements are hired.

iii. Market and Customers.

27. Historically, about 95% of Murphy's shipments are of oil and gas equipment

into Nigeria. The vast majority of Murphy's customers are in the oil and gas

business. In the past, Murphy's clients have included Exxon Mobil,

Schlumberger, Addax Petroleum, Halliburton, Noble Drilling and others in the

oil and gas industry.

28. After a 10-year increase in oil prices from 1998 to early 2008, oil prices

declined sharply through the end of 2008. After recovering to some extent

through the middle of 2014, oil prices again plummeted through July 2020 to

historic lows, exacerbated by the downturn in business activity occasioned by the

Covera-19 Virus Pandemic. This trend has continued, with some modest upward
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 11 of 14




price movement still reflecting the global downturn. During these downturns,

some of the major oil and gas companies as well as service companies merged or

went out of business. Noble Drilling was Murphy's primary customer until it

spun out its offshore division, Paragon Offshore, in 2014. The Company was

doing business with Paragon, but Paragon's business was not as large as Noble's

business. Paragon went bankrupt in 2016. The Company's current largest

customers are Pacific Drilling and FW Bender. According to the compiled

financial statements, as of the fiscal year ended December 31, 2019, the

Company had five major customers and sales to each of these customers

exceeded 5% of the Company's total sales. The Company's customer base is

highly concentrated and is not diversified. The loss of any one customer could

further impair the Company's financial results.

29. During the downturn, many of the Company's customers began using much

larger freight forwarders that could offer more favorable pricing, but less

personalized service. Thus, markups on freight declined from the range of 15%

to 30% to a range of 3% to 5%. The large freight forwarders do not offer the

level of personal customer service that small companies like Murphy can offer.

The Company expects customers to begin using the smaller freight forwarders

again as the oil and gas market stabilizes.

iv. Events Leading to the Chapter 11 Filings

30. The decline in oil prices from over $100 per barrel in mid-2014 and down to

mid-$30 per barrel in 2020 and remaining well below mid-$30 per barrel to

below cost of production up until the Petition Date significantly affected the
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 12 of 14




demand for Debtor’s export/import services, thereby lowering revenue and

causing financial strain. With drop in revenue, the Debtor took all feasible steps

to substantially reduce the monthly cash losses. The cost reduction activities

included reducing employees, relocating to a smaller and cheaper facility, and

increased gross margins by decreasing direct cost.

31. After the death of the founder, Ronald R. Johns, Sr., on February 17, 2018,

the major creditors of the Debtor are insiders that hold contingent, disputed, and

unliquidated potential derivative claims against the Debtor with respect to

transfers made by the said Ronald R. Johns, Sr. that were arguably and

potentially personal and thus arguably not for the sole benefit of the Debtor. The

only other debt owed by the Debtor includes professional claims for attorneys,

CPA’s, consultants, and other professionals that have been employed by the

Debtor prior to the filing of the petition, and modest trade creditors.

32. The Debtor filed this Chapter 11 case with the primary goal of restructuring

the outstanding debt represented by the potential derivative claims, trade, and

professional claims and continuing forward as an ongoing concern. A secondary

goal is to enjoin interference with the orderly liquidation of the estate by

harassing lawsuits filed by certain beneficiaries of the estate that challenge David

R. Johns authority to act as executor of the estate, and necessarily with that office

control the Debtor. A third goal is to cancel debt deemed uncollectable against

the estate without creation of ordinary income for the estate.

             e. Any Motion the Debtor Contemplates Filing or Expects to File Prior To
                 Confirmation

33. None and none anticipated.
Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 13 of 14




              f. Any Objections to Claims or Interest the Debtor Expects to File Before
                  Confirmation and Any Potential Needs to Estimate Claims for Voting
                  Purposes.

34. None and none anticipated.

              g. The Business, Financial, and Other Problems That Prompted the Filing of
                  this Case.

35. See par. 30-32 above.

              h. Attendance at a First Meeting of Creditors

36. Same is scheduled for September 22, 2020 at 1:00 p.m.

              i. Estate’s Need for Professionals

37. The estate has retained Wiley Law Group, PLLC for general counsel. The application for

appointment was filed on August 14, 2020, with 14-day negative notice [Dkt. #4]and pending

conclusion of the notice period on August 28, 2020 to request the entry of the proposed order

appointing counsel.[Dkt. #5]. The estate may need to retain separate probate counsel to seek

abatement of probate proceedings pending the outcome of this case.

              j. Whether the Debtor is Current on Filing Income Tax Returns

38. The debtor is current through 2018. The 2019 is due per extension in October 2020.

              k. Unique Issues Concerning Secured Debt, Employees, Cash Collateral,
                  Executory Contracts and Existing Management.

39. See summary of plan above for unique issues on management and the control issue. No

other unique issues exist.

              l. Post-Petition Operations and Revenues.

40. See the 90-day forecast of operations part of the IDI Report attached as Exhibit A.

              m. Status of Litigation Pending Inside or Outside of this Court.

41. See Exhibit B for Plea in Abatement to abate removal proceedings of the executor that has

voting control of 30% of the Debtor, with the other 30% voting control as trustee of the trust

above described. These removal proceedings are pending the probate court per Exhibit B.
       Case 20-34049 Document 11 Filed in TXSB on 08/24/20 Page 14 of 14




                     n. Compliance with Request for Information from the United States Trustee,
                          including but not limited to request in the Initial Debtor Interview

        42. See Exhibit A for complete IDI package. There is no other request for information pending at

        this time.

                      o. Type and Adequacy of Insurance Coverage

        43. See Commercial General Liability Coverage, $1 million/$2 million aggregate listed as Exhibit

        to the IDI Report attached hereto as Exhibit A.

                      p. DIP Bank Account

        44. See Cancelled DIP check listed as Exhibit to the IDI Report attached hereto as Exhibit A.

                     q. Any Other Matters That Might Materially Affect the Administration of
                          This Case.

        45. Debtor’s counsel has no knowledge at this time of any such material matter.


Respectfully Submitted this the 24th day of August 2020.


                                                           /s/ Kevin S. Wiley, Sr.
                                                           WILEY LAW GROUP, PLLC
                                                           325 N. ST. Paul Street, STE. 2250
                                                           DALLAS, TEXAS 75201
                                                           SBOT# 21470700
                                                           (214) 537-9572 (PHONE)
                                                           (972) 449-5717 (FAX)
                                                           kwiley@wileylawgroup.com


                                     CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the above and foregoing Chapter 11 Subchapter V

Status Conference Report has been served on the Chapter V Trustee, and the Office of the United

States Trustee by email, and by ECF electronic filing to all parties requesting electronic service,

this the 24th day of August, 2020.

                                                                          /s/Kevin S. Wiley, Sr.
